  Case 17-11963       Doc 30     Filed 12/17/20 Entered 12/17/20 12:21:34           Desc Main
                                   Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       17-11963
                                             )
TIMOTHY MORRISON,                            )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CASSLING

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who have been served via U.S. Mail: See attached list.

  PLEASE TAKE NOTICE that on January 14, 2021, at 9:30 A.M., I will appear before the
Honorable Judge CASSLING, or any judge sitting in that judge’s place, and present the Motion
                 to Modify Chapter 13 Plan, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is
619. The meeting ID and password can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before December 17, 2020, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.
  Case 17-11963      Doc 30     Filed 12/17/20 Entered 12/17/20 12:21:34         Desc Main
                                  Document     Page 2 of 4



DATE OF SERVICE: December 17, 2020                 /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com


To the following persons or entities who have been served via U.S. Mail:

Timothy Morrison                                   Cavalry SPV I, LLC
31 1st St.                                         C/o Bass & Associates, P.C.
Wheeling, IL 60090                                 3936 E. Ft. Lowell Rd., Suite #200
                                                   Tucson, AZ 85712
Quantum3 Group LLC as agent for
MOMA Funding LLC                                   Midland Funding, LLC
PO Box 788                                         Midland Credit Management, Inc. as agent
Kirkland, WA 98083-0788                            for Midland Funding, LLC
                                                   PO Box 2011
LVNV Funding, LLC its successors and               Warren, MI 48090
assigns as assignee of FNBM, LLC
Resurgent Capital Services                         Department Stores National Bank
PO Box 10587                                       c/o Quantum3 Group LLC
Greenville, SC 29603-0587                          PO Box 657
                                                   Kirkland, WA 98083-0657
Capital One, N.A.
c/o Becket and Lee LLP                             Premier Bankcard, LLC
PO Box 3001                                        c/o Jefferson Capital Systems LLC
Malvern PA 19355-0701                              PO Box 7999
                                                   Saint Cloud, MN 56302-9617
LVNV Funding, LLC its successors and
assigns as assignee of Citibank, N.A.              Portfolio Recovery Associates, LLC
Resurgent Capital Services                         Successor to CITIBANK, N.A.
PO Box 10587                                       PO Box 41067
Greenville, SC 29603-0587                          Norfolk, VA 23541
  Case 17-11963       Doc 30    Filed 12/17/20 Entered 12/17/20 12:21:34             Desc Main
                                  Document     Page 3 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       17-11963
                                             )
TIMOTHY MORRISON,                            )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CASSLING

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, Timothy Morrison, by and through his attorneys, David M.

Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) On April 17, 2017, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

   under Title 11 USC, and the Chapter 13 plan was confirmed on July 13, 2017. Tom Vaughn

   was the Trustee appointed in this case.

3) The Debtor’s Chapter 13 plan provides for payments of $1,050.00 per month for at least 36

   months, with payments to the General Unsecured Creditors of 100% of their allowed claims.

4) Debtor is no longer receiving the same worker’s compensation pay that he was at the

   beginning of his bankruptcy case. Debtor is also no longer married.

5) Debtor is only receiving Social Security income and a small monthly payment from his

   worker’s compensation.

6) These changes have caused a decrease in the Debtor’s disposable income as well his plan

   payment default.

7) With these changes, Debtor cannot make the current $1,050.00 a month plan payment.
  Case 17-11963       Doc 30     Filed 12/17/20 Entered 12/17/20 12:21:34              Desc Main
                                   Document     Page 4 of 4



8) Debtor seeks to modify his plan under 11 U.S.C. § 1329, decrease his monthly payment, and

   defer the current default over the remaining span of the plan. Debtor seeks to decrease his

   monthly plan payment to $670.00 per month.

9) The plan will still complete within 60 months if the Debtor’s motion is granted and

   unsecured creditors will still receive 100% of their allowed claims.

10) With this plan payment change, Debtor will be able to resume making his monthly

   bankruptcy payments.

11) This proposal is made in good faith and without the intent to defraud creditors.



   WHEREFORE, the Debtor, Timothy Morrison, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

   David M. Siegel & Associates, LLC
   790 Chaddick Drive
   Wheeling, IL 60090
   (847) 520-8100
   rbansfield@davidmsiegel.com
